

116 HR 8183 IH: Advancing Development of AI Processes and Talent Act
U.S. House of Representatives
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8183IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2020Mr. Brown of Maryland introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to enhance public-private talent exchange programs in the Department of Defense.1.Short titleThis Act may be cited as the Advancing Development of AI Processes and Talent Act or the ADAPT Act. 2.Enhancement of public-private talent exchange programs in the Department of Defense(a)Public-Private talent exchangeSection 1599g of title 10, United States Code is amended—(1)in subsection (b)(1), by amending subparagraph (C) to read as follows:(C)shall contain language ensuring that such employee of the Department does not improperly use information that such employee knows relates to a Department acquisition, or procurement for the benefit or advantage of the private-sector organization.; and(2)in subsection (f)—(A)in paragraph (2)—(i)by striking is deemed to be an employee of the Department of Defense for the purposes of and inserting is subject to;(ii)by striking subparagraph (D); and(iii)by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively;(B)by striking paragraph (4);(C)by redesignating paragraph (5) as paragraph (4); and(D)by adding at the end the following new paragraph:(5)shall be required to file a Public Financial Disclosure Report (OGE Form 278) and the Public Financial Disclosure Report for a such a person and a description of any waivers provided to such person shall be made available on a publicly accessible website of the Department of Defense..(b)Application of exchange authority to artificial intelligenceNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall take steps to ensure that the authority for the Department of Defense to operate a public-private talent exchange program pursuant to section 1599g of title 10, United States Code, is used to exchange personnel with private sector entities working on artificial intelligence applications. Such application of the authority of section 1599g shall be in addition to, not in lieu of, any other application of such authority by the Department of Defense.(c)Goals for program participationIn carrying out the requirement of subsection (b), the Secretary shall seek to achieve the following objectives:(1)In the Secretary of Defense Executive Fellows program, the nomination of an additional five uniformed service members and three government civilians by each service and by the Office of the Secretary of Defense, for sponsorship by private sector entities working on artificial intelligence applications.(2)For the public-private talent exchange program of the Under Secretary of Defense for Acquisition and Sustainment—(A)an additional 10 government employees to work with private sector entities working on artificial intelligence applications; and(B)an additional 10 employees of private sector entities working on artificial intelligence applications to work in the Department.(3)The establishment of the following new public-private talent exchange programs in the Office of the Secretary of Defense, comparable to the program referred to in paragraph (2)—(A)in the office of the Undersecretary of Defense for Research and Engineering, a program with 20 participants, focused on exchanges with private sector entities working on artificial intelligence applications; and(B)in the office of the Chief Information Officer of the Department of Defense, a program with 20 participants, focused on exchanges with private sector entities working on artificial intelligence applications.(4)In the Army, Navy, and Marine Corps, the establishment of new public-private exchange programs, comparable to the Air Force Education with Industry Program, each with 20 program participants, focused on private sector entities working on artificial intelligence applications.(d)Treatment of program participants(1)The Army, Navy, and Marine Corps shall take steps to ensure that participation by a service member in a program described in subsection (c)(4) is treated, for purposes of promotion boards and subsequent assignments, as equivalent to attending resident professional military education.(2)The Secretary of Defense shall establish a public-private exchange program billet office to temporarily hold billets for civilian employees who participate in programs described in subsection (b), to ensure that participating Department of Defense offices are able to retain their staffing levels during the period of participation.(e)Briefing on expansion of existing exchange programsNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the efforts undertaken to expand existing public-private exchange programs of the Department of Defense and to ensure that such programs seek opportunities for exchanges with private sector entities working on artificial intelligence applications, in accordance with the requirements of this section.